DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 6, and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (Laser-assisted crystallization of CH3NH3PbI3 films for efficient perovskite solar cells with a high open-circuit voltage) in view of Park (Crystallization Kinetics of Lead Halide Perovskite Film Monitored by In Situ Terahertz Spectroscopy) in view of Arai (JP11-195613, Machine Translation) and in further view of Kwisnek (US 2019/0077073 A1).
	Regarding claims 1, 3, 10-13 and 15, Li discloses a method of annealing a perovskite layer comprising irradiating the perovskite with a light source (see supplementary information section Preparation of CH3NH3PbI3 films, pg. 1, wave laser is 450 nm) wherein the light source emits radiation consisting essentially of wavelengths with 50 nm of the maximum light absorption λmax (fabrication of devices ~400 nm) of the perovskite layer, thereby annealing the layer. 
However, Li does not disclose that the light source is emits light having a wavelength of less than 400 nm.
	Park discloses that UV laser light of 355 nm can be used to irradiate a perovskite layer and discloses that it should be considered because UV-induced crystallization 
	It would have been obvious to one of ordinary skill in the art at the time of filing  to modify the light source of Li by using a UV light source as disclosed by Park because Park discloses UV-induced crystallization process could be very promising for enhancement of cell efficiency,
	However, modified Li does not disclose that the light source is an LED.
	Arai discloses that an UV annealing process can be done using light sources other than lasers including lamps ([0006][0004]) and doing this type of annealing allows for the annealing to occur at a lower temperature.
Kwisnek discloses UV light sources in the wavelength range that overlaps those used by modified Li can include a LED sources ([0081]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the light source for the UV wavelengths necessary for annealing in the method of modified Li so that the light source is an incoherent light source as disclosed by Arai and further to use an LED light source as disclosed by Kwisnek because as disclosed by Arai it will allow for annealing to occur at lower temperatures.
Regarding claim 2, modified Li discloses all of the claim limitations as set forth above.
In addition, Park discloses that using different wavelengths of light to irradiate perovskites to induce crystallization can affect the electrical characteristics of the perovskite layer (see Fig. 5a and pg. 404 left column first paragraph).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the UV LED light source wavelength to be within the range claimed because Arai discloses it is possible to do so and furthermore because Park discloses one would have a reason to do so, namely, to optimize the electronic properties of the perovskite layer.
	Regarding claim 14, modified Li discloses all of the claim limitations as set forth above.
	In addition, Li discloses that the CH3NH3PbI3 is 400 nm (see pg. 2, fabrication of devices).
Regarding claims 5 and 6, modified Li does not disclose all of the claim limitation as set forth above.
However, Li does not disclose:
wherein the perovskite layer is irradiated for a total amount of time of from 1 millisecond to 1 minute
wherein the perovskite layer is irradiated for a total amount of time of 1 minute or less
Arai discloses that the amount of UV annealing time can vary between 5s to 2 minutes. 
 It is also noted that according to MPEP 2131.03 and MPEP 2144.05, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims prima facie case of obviousness. See In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990). 
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (Laser-assisted crystallization of CH3NH3PbI3 films for efficient perovskite solar cells with a high open-circuit voltage) in view of Park (Crystallization Kinetics of Lead Halide Perovskite Film Monitored by In Situ Terahertz Spectroscopy) in view of Arai (JP11-195613, Machine Translation) and in further view of Kwisnek (US2019/0077073 A1) as applied to claims 1-3, 5, 6, and 10-15 above and in further view of Wei (US 2007/0252204).
Regarding claim 7 and 8, modified Li discloses all of the claim limitations as set forth above.
However, modified Li does not discloses that the light source emits pulsed radiation or that each pulse is from 1 millisecond to less than 1 minute.
Wei discloses that annealing can be done by applying short duration pulses of the light source to achieve optimal crystallization characteristics of the layer ([0042]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of annealing of modified Li by applying a plurality of 
 As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990). 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (Laser-assisted crystallization of CH3NH3PbI3 films for efficient perovskite solar cells with a high open-circuit voltage) in view of Park (Crystallization Kinetics of Lead Halide Perovskite Film Monitored by In Situ Terahertz Spectroscopy) in view of Arai (JP11-195613, Machine Translation) and in further view of Kwisnek (US2019/0077073 A1) as applied to claims 1-3, 5, 6, and 10-15 above and in further view of Van den Ven (US 2012/0223657 A1).
Regarding claim 4, modified Li discloses all of the claim limitations as set forth above.
However, Li does not disclose that the light source emits radiation have a spectral width of 10 nm or less.
Van den Ven discloses that the spectral width of most LEDs lie in a range between 10 nm to 30 nm ([0004]).
The characteristics of the annealed film are effected by the spectral width of the light source (See for evidence US 5753542, Fig. 3 and Fig. 4, C2/L45-60).

It is also noted that according to MPEP 2131.03 and MPEP 2144.05, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990). 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (Laser-assisted crystallization of CH3NH3PbI3 films for efficient perovskite solar cells with a high open-circuit voltage) in view Jeon (Laser Crystallization of Organic−Inorganic Hybrid Perovskite Solar Cells) in view of Park (Crystallization Kinetics of Lead Halide Perovskite Film Monitored by In Situ Terahertz Spectroscopy) in view of Arai (JP11-195613, Machine Translation) and in further view of Kwisnek (US s2019/0077073 A1).
Regarding claim 20, Li discloses a method of forming a solar cell including annealing a perovskite layer comprising irradiating the perovskite with a light source 3NH3PbI3 films, pg. 1, wave laser is 450 nm) wherein the light source emits radiation consisting essentially of wavelengths with 50 nm of the maximum light absorption λmax (fabrication of devices ~400 nm) of the perovskite layer, thereby annealing the layer. 
Li discloses depositing an electron transport layer on a cathode;
depositing a perovskite on the electron transport layer;
depositing a hole transport layer on the perovskite; and
depositing an anode on the hole transporting layer.
However, Li does not disclose the reverse order of deposition.
Jeon discloses that the reverse order using laser irradiation of the perovskite light absorption layer which includes
depositing a hole transport layer on an anode;
depositing a perovskite on the hole transport layer; and
depositing an electron transport layer on the perovskite.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the layer materials used for the HTL and ETL layers as well as modifying the deposition order of the Li to that as disclosed by Jeong because one of ordinary skill in the art would have been able to carry out such a modification and substitution, and the results would be reasonably predictable.
	 The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

	Park discloses that UV laser light of 355 nm can be used to irradiate a perovskite layer and discloses that it should be considered because UV-induced crystallization process could be very promising for enhancement of cell efficiency (See pg. 404, left hand column, first paragraph).
	It would have been obvious to one of ordinary skill in the art at the time of filing  to modify the light source of Li by using a UV light source as disclosed by Park because Park discloses UV-induced crystallization process could be very promising for enhancement of cell efficiency,
	However, modified Li does not disclose that the light source is an LED.
	Arai discloses that an UV annealing process can be done using light sources other than lasers including lamps ([0006][0004]) and doing this type of annealing allows for the annealing to occur at a lower temperature.
Kwisnek discloses UV light sources in the wavelength range that overlaps those used by modified Li can include a LED sources ([0081]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the light source for the UV wavelengths necessary for annealing in the method of modified Li so that the light source is an incoherent light source as disclosed by Arai and further to use an LED light source as disclosed by Kwisnek because as disclosed by Arai it will allow for annealing to occur at lower temperatures.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 10-15, and 20 have been considered but are moot because of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180.  The examiner can normally be reached on Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/       Primary Examiner, Art Unit 1726